
	
		II
		110th CONGRESS
		2d Session
		S. 3184
		IN THE SENATE OF THE UNITED STATES
		
			June 24 (legislative
			 day, June 23), 2008
			Mr. Kerry introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To make grants to States to implement statewide portal
		  initiatives, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Empowering Teaching and Learning
			 Through Education Portals Act.
		2.DefinitionsIn this Act:
			(1)21st century
			 skillsThe term 21st century skills—
				(A)means skills that
			 students need to succeed in school, work, and life; and
				(B)includes—
					(i)skills related
			 either to core academic subjects or to 21st century themes;
					(ii)learning and
			 innovation skills, such as—
						(I)creativity and
			 innovation;
						(II)critical
			 thinking and problem solving; or
						(III)communication
			 and collaboration; and
						(iii)life and career
			 skills to prepare students for the global economy, such as—
						(I)flexibility and
			 adaptability;
						(II)productivity and
			 accountability; or
						(III)leadership and
			 responsibility.
						(2)Core academic
			 subjects; educational agencies; schools; StateThe terms
			 core academic subjects, elementary school,
			 local educational agency, secondary school,
			 State, and State educational agency have the meanings
			 given the terms in section 9101 of the Elementary and Secondary Education Act
			 of 1965 (20 U.S.C. 7801).
			(3)Covered
			 educatorThe term covered educator means a teacher,
			 administrator, or other professional staff member, at a covered school.
			(4)Covered
			 ParentThe term covered parent means the parent of a
			 covered student.
			(5)Covered
			 SchoolThe term covered school means a Head Start
			 agency operating a Head Start program, or a public school that is a preschool,
			 elementary school, secondary school, or institution of higher education
			 (including such an institution offering a program leading to a baccalaureate
			 degree or a program leading to an advanced degree).
			(6)Covered
			 studentThe term covered student means a student at
			 a covered school.
			(7)Covered
			 teacherThe term covered teacher means a teacher at
			 a covered school.
			(8)Education
			 technologyThe term education technology means any
			 technology resource that improves the learning, training, and engagement of
			 students or helps teachers learn, improve their knowledge, and practice.
			(9)Institution of
			 higher educationThe term institution of higher
			 education has the meaning given the term in sections 101 and 102 of the
			 Higher Education Act of 1965 (20 U.S.C. 1001, 1002).
			(10)Professional
			 developmentThe term professional development means
			 a resource or training that increases a teacher's skills, content knowledge, or
			 other information that has a positive impact on student learning.
			(11)SecretaryThe
			 term Secretary means the Secretary of Education.
			3.Grants
			(a)In
			 generalThe Secretary may award grants to eligible States, to pay
			 for the Federal share of the cost of implementing and maintaining education
			 portal initiatives.
			(b)AmountsThe
			 Secretary may award the grants for periods of not less than 1 year and not more
			 than 3 years.
			(c)Federal
			 share
				(1)In
			 generalThe Federal share of the cost described in subsection (a)
			 shall be 50 percent.
				(2)Non-federal
			 shareThe State may provide the non-Federal share of the cost in
			 cash or in kind, fairly evaluated, including plant, equipment, or services. The
			 State may provide the non-Federal share from State, local, or private
			 sources.
				4.Applications and
			 awards
			(a)In
			 generalTo be eligible to
			 receive a grant under this section for an initiative, a State shall submit an
			 application to the Secretary at such time, in such manner, and containing such
			 information as the Secretary may require.
			(b)ContentsThe
			 application shall contain, at a minimum—
				(1)a comprehensive
			 plan for the initiative for which the State seeks the grant, including evidence
			 that the initiative meets the requirements of subsections (a) and (c) of
			 section 5;
				(2)information
			 describing how the State will provide the non-Federal share of the cost
			 described in section 3(a), and will continue to provide that share during the
			 implementation of the initiative and the remainder of the grant period;
				(3)information
			 describing how the State will meet the maintenance of effort requirements in
			 section 6;
				(4)information
			 explaining the protocol the State will use to ensure safe and legal access to
			 the education portal;
				(5)an assurance that
			 the State has established or will establish an advisory panel, to provide
			 advice on the implementation and maintenance of the initiative, including
			 representatives of leaders in school districts, leaders at institutions of
			 higher education, State educational agencies, parents, and teachers; and
				(6)a plan to ensure
			 sufficient statewide bandwidth capacity and systems access to implement and
			 maintain the State education portal.
				(c)AwardsIn
			 determining the amounts of grants under this Act, the Secretary—
				(1)shall take into
			 consideration the extent to which a State has developed and implemented an
			 education portal initiative prior to the date of the submission of the
			 application involved; but
				(2)shall not
			 penalize States that have made greater progress in developing and implementing
			 such initiatives.
				5.Use of
			 funds
			(a)Required
			 usesA State that receives a
			 grant under this Act for a fiscal year shall use the funds made available
			 through the grant to implement or maintain an education portal initiative that
			 includes—
				(1)collecting and making available—
					(A)high quality resources (including data,
			 tools, and digital media content) for covered educators, covered students, and
			 covered parents, that support teaching, leading, and learning, and are, as
			 appropriate, aligned with State education standards; and
					(B)information for
			 covered teachers to use in assisting covered students to attain skills such as
			 21st century skills; and
					(2)collecting
			 resources for ongoing and sustainable professional development for covered
			 educators, related to the use of education technology, and making the resources
			 available through the implementation of research-based methods and strategies
			 for teacher coaching, collaborating, or mentoring.
				(b)Allowable
			 usesThe State may use the funds made available through the grant
			 for such an initiative, for a portal that—
				(1)gives covered
			 educators access to formative assessment and other resources to address various
			 student learning styles, needs, and achievement levels;
				(2)provides an entry
			 point to other information or services, including information on model examples
			 of effective classroom practices, subscriptions or data systems, content
			 standards, lesson plans, courses of study, engaging interactive media, Web
			 resources, e-mail list management software, online portfolios, after-school
			 program resources, and other educational resources;
				(3)provides access
			 to technology-based curriculum resources and tools that promote the teaching
			 and learning of 21st century skills;
				(4)enables covered
			 educators to quickly search for lesson plans, professional development
			 resources, model examples of effective classroom practices, or other resources,
			 by content standard, grade level, or topic;
				(5)provides an
			 online support network or community for covered educators to collaborate on and
			 discuss teaching, learning, curricula, and experiences, and serves as a
			 communication tool between covered educators and covered parents;
				(6)includes digital
			 media content developed by a television public broadcasting entity in
			 coordination with the grant recipient; or
				(7)makes available
			 access to 1 or more resource sections of the education portal, subject to the
			 protocol described in section 4(b)(4), by covered education, covered students,
			 and covered parents, from other States (with no requirement for State-specific
			 log-ins), so that those covered educators, covered students, and covered
			 parents can benefit from resources developed in the State, thereby expanding
			 access to the national learning community.
				(c)Provision of
			 and access to resourcesThe covered educators, covered students,
			 and covered parents in the State may provide resources and information for the
			 education portal, subject to the protocol described in section 4(b)(4). The
			 resources and information in the education portal shall be accessible statewide
			 by the educators, students, and parents, subject to the protocol.
			(d)Other Federal
			 fundsA State that receives a grant under part A of title II of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6601 et seq.) may
			 use funds made available through that grant to maintain (but not implement) the
			 State's education portal initiative under this Act, after the end of the period
			 in which the State receives funding under this Act.
			(e)Conforming
			 amendmentSection 2113(a) of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6613(a)) is
			 amended by striking A and inserting Subject to section 5
			 of the Empowering Teaching and Learning Through Education Portals Act,
			 a.
			6.Maintenance of
			 effort
			(a)In
			 generalA State that receives
			 a grant under this Act for a fiscal year shall maintain the expenditures of the
			 State for education portal initiatives at a level not less than the level of
			 such expenditures of the State for the fiscal year preceding the first fiscal
			 year for which the State received such a grant.
			(b)ReductionIf the Secretary determines that a State,
			 during a fiscal year, expends less than the sum required to comply with
			 subsection (a), the Secretary shall—
				(1)determine the difference between the
			 required sum and the expenditure; and
				(2)reduce the State's grant under this Act for
			 the following year by the amount of the difference.
				7.Evaluations and
			 conference
			(a)Federal
			 evaluationThe Secretary shall conduct an evaluation of each
			 initiative funded under this Act. The Secretary shall submit a report
			 containing the results of the evaluation to Congress.
			(b)Federal
			 conferenceNot less often than once every 2 years, the Secretary
			 shall hold a conference for advisory panels described in section 4(b)(5), to
			 share information on best practices relating to education portal
			 initiatives.
			(c)State
			 evaluationsEach State that receives a grant under this Act shall
			 conduct an evaluation of the initiative funded under the grant, using funds
			 provided as part of the non-Federal share of the costs described in section
			 3(a). The State shall prepare and submit to the Secretary a report containing
			 the results of the evaluation.
			8.Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this Act $100,000,000 for each of
			 fiscal years 2009 through 2012, and such sums as may be necessary for each of
			 the following 2 fiscal years.
		9.Special rules
			 relating to corporate charitable contributions to education portal projects of
			 eligible States
			(a)In generalParagraph (2) of Section 170(b) of the
			 Internal Revenue Code of 1986 (related to percentage limitations) is amended by
			 redesignating subparagraphs (C) and (D), respectively, and by inserting after
			 subparagraph (A) the following new subparagraph:
				
					(B)Special rule for corporate contributions to
				education portal projects of eligible States
						(i)In
				generalIn the case of qualified education portal project
				contributions—
							(I)subparagraph (A)
				shall be applied separately with respect to such contributions and with respect
				to other charitable contributions of the taxpayer, and
							(II)in applying
				subparagraph (A) to such qualified education portal project contributions,
				subparagraph (A) shall be applied by substituting 50 percent for
				10 percent.
							(ii)Qualified education portal project
				contributionFor purposes of
				this paragraph, the term qualified education portal project
				contribution means a charitable contribution in cash—
							(I)to a State (as defined in section 2 of the
				Empowering Teaching and Learning Through
				Education Portals Act) which has a grant application approved
				under section 4 of such Act, and
							(II)for the purpose of paying the non-Federal
				share of the cost of implementing and maintaining education portal initiatives
				(within the meaning of section 3 of such
				Act).
							.
			(b)Effective
			 DateThe amendments made by
			 this section shall apply to contributions made after the date of the enactment
			 of this Act.
			
